DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is an initial office action in response to communication(s) filed on August 9, 2022.
Claims 1-3 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 9, 2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non- structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for’) or another linking word or phrase, such as “configured to” or “so that’; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an image forming unit” and “a folding unit” of indep. claim 1. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. These limitations of “an image forming unit” and “a folding unit” of indep. claim 1 are covered by the structure(s) from the original disclosure as following:
“an image forming unit” (corresponding to i.e. in Fig. 1, the image forming unit 104),  and 
“a folding unit” of indep. claim 1 (corresponding to i.e. in Fig. 1, the folding unit 110).  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (U.S. Pub. No. 2006/0088284 A1, hereinafter as “Shen”), and further in view of Enomoto (U.S. Pub. No. 2020/0180894 A1).
With regard to claim 1, the claim is drawn to an image forming apparatus (see Shen, i.e. in fig. 1-2, discloses a kiosk, which further comprises a printer 18) comprising:
an image forming unit configured to form an identification image on at least one of (i) an area that becomes a first surface of a medium or (ii) an area that becomes a second surface of the medium such that when the medium is read with the medium folded, the first and second surfaces of the medium can be discriminated (see Shen, i.e. in Fig. 2,disclose a printer 18, and further in Fig. 6, disclose a printed page 60, with a fold line 62, and further in para. 80, discloses that “[0080] Once the CD has been recorded, it is ejected from the CD drive, and the user is instructed to remove both the CD and the compact flash from the kiosk 10. The thumbnail prints can be used to facilitate convenient packaging for the CD media. For example, as shown in FIG. 6, the thumbnails 52 could be arranged on the printed page 60. If it is desirable to limit all thumbnails to a single page, then a representative sample could be created by only selecting every nth thumbnail. Note that n is 5 in the example of FIG. 6. The page may also include identifying data 54, which may include, for example, the ID of the CD, the number of images on the CD, and the date of the images [or as claimed “identification image”]. The printed page 60 may then be folded in half along the indicated fold line 62 such that the printed thumbnails 52 remain on the outside surfaces of the folded page 60. The page 60 may then be inserted into a clear plastic sleeve commonly used to store CDs. Such a sleeve may include a flap along the top edge which opens to allow the folded page to be inserted. The result is a protected folder that can be used to contain the CD media. The CD can be inserted into the jacket by unfolding the same flap, and then placing the CD between the two surfaces created by the folded page. Holes may be precut along one edge of the plastic sleeve. These holes allow the sleeve containing the enclosed CD and its printed jacket to be safely stored in any ring binder that is compatible with the spacing of the holes. The binder can be used to maintain an entire library of CD media, while facilitating convenient browsing and access to the individual disks”); and 
a folding unit configured to fold the medium such that the identification image is on an outside of the folded medium (see Shen, i.e. in Fig. 6, disclose a printed page 60, with a fold line 62, and further in para. 80, discloses that “[0080] Once the CD has been recorded, it is ejected from the CD drive, and the user is instructed to remove both the CD and the compact flash from the kiosk 10. The thumbnail prints can be used to facilitate convenient packaging for the CD media. For example, as shown in FIG. 6, the thumbnails 52 could be arranged on the printed page 60. If it is desirable to limit all thumbnails to a single page, then a representative sample could be created by only selecting every nth thumbnail. Note that n is 5 in the example of FIG. 6. The page may also include identifying data 54, which may include, for example, the ID of the CD, the number of images on the CD, and the date of the images. The printed page 60 may then be folded in half along the indicated fold line 62 such that the printed thumbnails 52 remain on the outside surfaces of the folded page 60 [or as claimed “on an outside of the folded medium”]. The page 60 may then be inserted into a clear plastic sleeve commonly used to store CDs. Such a sleeve may include a flap along the top edge which opens to allow the folded page to be inserted…”; also see the discussion of Enomoto supplemented below). 
The teachings of Shen disclose the printed page 60 (i.e. in Fig. 6) to be folded across the folding line 62 and etc., the teachings of Shen do not explicitly disclose a folding unit. 
However, Enomoto discloses analogous invention relates to a sheet folding processing device for executing a sheet folding process on a sheet and also to an image forming system of a copying machine, a printing machine, a facsimile machine, a composite machine of such machines or the like that comprises such a sheet folding processing device (see Shen, i.e. para. 2 and etc.).  More specifically, i.e. Enomoto, i.e. in Fig. 1, 3, discloses an additional folding unit 104, and further in para. 38, discloses that “… Additionally, an additional folding unit 104 is arranged at the terminal end part of the conveyance route 101 and hence on the downstream side of the folding processing mechanism 103. The sheet folding processing device B executes a folding process on the sheet S that is being conveyed along the conveyance route 101 by means of the folding processing mechanism 103 and subsequently executes an additional folding process by means of the additional folding unit 104. The sheet folding processing device B then can deliver the sheet S that has been subjected to a folding process by the folding processing mechanism 103 and an additional folding process by the additional processing unit 104 to the post-processing device C”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shen to include the limitation(s) discussed and also taught by Enomoto, the teachings of folding unit as discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to document processing arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shen by the teachings of Enomoto, and to incorporate the limitation(s) discussed and also taught by Enomoto, thereby “… it is possible to accurately execute an additional folding process on the folds of the sheet without allowing the folds formed by the folding processing section to be displaced” (see Enomoto, i.e. para. 16 and etc.).	
With regard to claim 2, the claim is drawn to the image forming apparatus according to claim 1, wherein the image forming unit forms the identification image on at least one surface of portions that become the first surface and the second surface of the half-folded medium (see Shen, i.e. in Fig. 6 and in para. 80, illustrates and disclose that the ID of the CD, the number of images on the CD, the date of the images, the thumbnails and etc. are formed on the surfaces divided by the fold line 62 of the page 60).
With regard to claim 3, the claim is drawn to the image forming apparatus according to claim 1, wherein the image forming unit forms the identification image on both surfaces of the first surface and the second surface of the tri-folded medium (see Shen, i.e. in Fig. 6 and in para. 80, illustrates and disclose that the ID of the CD, the number of images on the CD, the date of the images, the thumbnails and etc. are formed on both (or two) surfaces divided by the fold line 62 of the page 60 as illustrated in fig. 6; in addition, in Enomoto, i.e. in para. 70, disclose the teachings of trifold by disclosing “[0070] Furthermore, in the additional folding unit 104, the plurality of additional folding rollers 114 are driven to move along the folds such that a single first fold is additionally folded on the outbound path and, if a plurality of folds have been produced on the single sheet S as in the instance of Z-fold or inner trifold, the second fold is additionally folded on the inbound path. In other words, an additional folding process can be executed on a plurality of folds on the outbound path and also on a plurality of folds that are different from the above folds on the inbound path. In other words, an additional folding process can efficiently be executed on a plurality of folds in a short period of time to minimize the additional time necessary for the additional folding process”;  Thereby, “…to accurately execute an additional folding process on the folds of the sheet without allowing the folds formed by the folding processing section to be displaced”, see Enomoto, i.e. para. 16 and etc.).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tanaka et al. (U.S. Pat/Pub No. 2022/0030127 A1) disclose an invention relates to an information processing apparatus and a non-transitory computer readable medium. 
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675